Citation Nr: 1523881	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  05-07 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES


1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.  

4.  Entitlement to a rating higher than 40 percent for the service connected residuals of compression fracture L1 and L2 with degenerative changes and biconcave deformities.  

5.  Entitlement to an effective date earlier than August 29, 2003 for the grant of a separate compensable rating for radiculopathy, left lower extremity as secondary to the service connected disability of the back. 

6.  Entitlement to an effective date earlier than August 29, 2003 for the grant of a separate compensable rating for radiculopathy, right lower extremity as secondary to the service connected disability of the back.


REPRESENTATION

Appellant represented by:	Marcia Moellring, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This case was remanded by the Board for further development in December 2007 and December 2008.  

In August 2009, the Veteran's claim for entitlement to a rating higher than 40 percent for the service connected residuals of compression fracture L1 and L2 with degenerative changes and biconcave deformities was denied.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In an April 2010 Order, the Court granted the joint motion for remand and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  

This case was again remanded in March 2011.  The Board notes that the issue of was entitlement to a total rating based on individual unemployability (TDIU) was also remanded at that time.  In January 2013, however, a TDIU was granted effective August 29, 2003.  As the benefit sought on appeal has been granted, this issue is no longer before the Board.

The Board notes that it has reviewed this case using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.


FINDINGS OF FACT

1.  In-service exposure to herbicides has not been established.
 
2.  Diabetes mellitus type II was initially demonstrated many years after service discharge and is not otherwise attributable to service.
 
3.  Hypertension was not manifest during active service or to a compensable degree within one year of separation from active duty nor was it caused by or permanently made worse by a service connected disability.

4.  Erectile dysfunction was not manifest in service and is not otherwise attributable to active service, neither was it caused by nor permanently made worse by a service connected disability.

5.  Residuals of compression fracture L1 and L2 with degenerative changes and biconcave deformities are not manifested by unfavorable ankylosis of the entire thoracolumbar spine.  There was no clinical evidence of compensable neurological changes prior to August 29, 2003.

6.  While there were some complaints concerning the right thigh, the clinical evidence did not confirm the presence of radiculopathy prior to August 29, 2003.  Earlier testing revealed normal findings.
 

CONCLUSIONS OF LAW

1.  Diabetes mellitus type II was not incurred or aggravated in service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

2.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred therein, nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.
 
3.  Erectile dysfunction was not incurred in or aggravated by service nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310.

4.  The criteria for a rating higher than 40 percent for residuals of compression fracture L1 and L2 with degenerative changes and biconcave deformities are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5242 (2014) (formerly Diagnostic Codes 5285-5292 (2002)).
 
5.  The criteria for an effective date earlier than August 29, 2003 for a separate rating for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. § 3.400.

6.  The criteria for an effective date earlier than August 29, 2003, for a separate rating for radiculopathy of the left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January 2002, October 2004, January 2008, December 2010 and August 2011, VA advised the appellant of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant was also provided notice regarding how disability ratings and effective dates are assigned. 
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merits of the claims.


SERVICE CONNECTION 

The Veteran appeals the denial of service connection for diabetes mellitus.  He also appeals the denial of service connection for hypertension and erectile dysfunction which he claims as secondary to his diabetes mellitus. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Service connection for some chronic diseases, including diabetes mellitus and/or hypertension, may be granted if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Section 3.310 was amended effective October 10, 2006, however, the claims for service connection were filed after the amendment.  As such the current version of 38 C.F.R. § 3.310 is applicable.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a) (6) (iii).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, such as diabetes mellitus type II, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) (6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a veteran who served in the Republic of Vietnam and who develops type II diabetes mellitus.

While the evidence of record shows that the Veteran has type II diabetes mellitus, the most probative evidence shows that the appellant did not serve in the Republic of Vietnam under the interpretation of the statute and regulation.  The Veteran does not assert, and the evidence is devoid of a showing, that he served in the Republic of Vietnam.  Rather, he claims he was held over in Vietnam for two days en route to Thailand.  Despite his contentions that he stopped in Vietnam en route to Thailand, his personnel records reveal orders to Thailand without any reference to Vietnam.  Therefore, the Board finds in service exposure to herbicides due to service in Vietnam cannot be presumed on this basis.  The Board will now address the issue of whether the Veteran's service in Thailand would warrant a presumption of exposure to herbicides.

The Veteran contends he was a construction machine operator under the command of the 9th Logisical Command, 44th Engineer Group, 809th Engineer Battalion Construction, Company at Camp Charn Sintrope in Phanom Sarakham, Thailand.  He claims he made daily trips to an asphalt plant that was 1/8th mile outside the perimeter of Camp Charn Sinthope.  His DD 214 shows he had foreign service in Thailand.  

It has been determined that there was significant use of herbicides on the fenced perimeters of military bases in Thailand that was intended to eliminate vegetation and ground cover for base security purposes.  See Department of Defense article, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Therefore, certain Veterans would have been exposed to herbicides while stationed at these bases, depending on the nature of their duties.  The Director of Compensation and Pension Service's Memorandum entitled "Herbicide Use in Thailand during the Vietnam Era" indicates that herbicides were used and stored in Thailand from April to September 1964 and not at any point thereafter.  

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam, particularly in Thailand and in other locations.  See M21-1MR, Part IV.ii.2.C.10(o), (q).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on 'Herbicide Use in Thailand during the Vietnam Era;' notifying the Veteran appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC).  See M21-1MR, Part IV.ii.2.C.10(q); see also VBA Fast Letter 09-20, "Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era." 

The M21-1MR also provides that several items of development should be performed when the Veteran claims herbicide exposure in other areas, to include asking the Veteran for the approximate dates, location, and nature of the alleged exposure.  See M21-1MR, Part IV.ii.2.C.10(o).  If sufficient information cannot be obtained from the Veteran to meet JSRRC guidelines, then the RO is to produce a formal memorandum for the file documenting efforts to obtain information, and then forward the claim for rating activity.  

Appropriate notice was sent to the Veteran in October 2010 regarding the above procedures.  In December 2011, the Center for Unit Records and Research (CURR) stated that they were able to document from the available US Army Station Lists that the 809th Engineer Battalion was stationed in Bangkok, Thailand during the period 1965-1966.  They were, however, unable to document the spraying, testing, transporting, storage, or usage of Agent Orange in Bangkok, Thailand during this time frame.  

The Board is mindful that the Veteran claims that he served outside of Bangkok, Thailand.  In January 2012, however, there was a formal finding of an inability to verify exposure to herbicides in Thailand.  Based upon information and a thorough review of the Veteran's claim file, it was determined that there was no documented corroboration of in country service in the Republic of Vietnam or herbicide exposure in Thailand for current VA purposes.  Moreover, the Board notes that the Veteran served from April 1965 to April 1967.  As noted in the Director of Compensation and Pension Service's Memorandum, any spraying or use of Agent Orange in Thailand had ended by 1964.  Based on the foregoing, the Board finds that service connection is not warranted on the basis of exposure to herbicides while serving in Thailand.

Service connection for diabetes mellitus is not otherwise warranted.  To that end, service treatment records are negative for complaints or diagnoses for diabetes mellitus.  At separation, the endocrine system was normal.  Compensably disabling diabetes mellitus is also not shown within a year of separation from active duty.  Post-service medical evidence reflects that the Veteran was diagnosed with diabetes mellitus years after separation from active duty.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

As noted, the Veteran argues his diabetes mellitus is related to service to include exposure to herbicides.  To the extent that the Veteran's lay statements are being offered to establish herbicide exposure, such evidence must fail.  His pleadings do not establish actual exposure. The more probative evidence of record does not corroborate the Veteran's assertions of exposure to herbicides in service.  It was determined that there was no documented corroboration of in country service in the Republic of Vietnam or herbicide exposure in Thailand.  The Board has considered the Veteran's statements regarding the alleged in service exposure.  The Veteran's testimony is not competent in this regard, and there is no other evidence in support of the theory that he was exposed to herbicides and/or other chemicals in service.  Although VA made repeated efforts to verify the Veteran's assertions, no effort has borne fruit. 

On review, the most probative evidence is against a finding that the Veteran's diabetes mellitus is related to active military service or events therein.  There is no verified exposure to herbicides during service.  Under these circumstances, the claim of entitlement to service connection for diabetes mellitus must be denied.  In reaching the conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the competent and probative evidence, however, preponderates against entitlement to service connection for diabetes mellitus type II, that doctrine is not applicable. 38 U.S.C.A. § 5107(b) .

The Board further finds against the claims of entitlement to service connection for hypertension and erectile dysfunction which are claimed as secondary to diabetes mellitus.  Service treatment records are negative for complaints or diagnoses for hypertension and/or erectile dysfunction.  At separation, the chest, heart and vascular systems were normal and the Veteran denied high or low blood pressure.  Compensably disabling hypertension is also not shown within a year of separation from active duty.  Post-service medical evidence reflects that the Veteran was diagnosed with hypertension and erectile dysfunctions decades after separation from active duty.  

A review of the record does not indicate, and the Veteran does not allege, that his hypertension and erectile dysfunction are directly related to service.  The claims folder does not contain any competent evidence relating the Veteran's hypertension and/or erectile dysfunction to service, and neither the appellant nor his representative has presented, identified, or even alluded to the existence of any such opinion.  The Board has reviewed all service treatment records and all VA medical records of file.  These records do not include any opinion linking the Veteran's claimed disabilities to service.  Therefore, in the absence of any evidence in support thereof, service connection for hypertension and erectile dysfunction must be denied on a direct basis.

To the extent that the Veteran argues that his hypertension and erectile dysfunction are secondary to his diabetes mellitus, service connection for diabetes mellitus has been denied.  Accordingly, the claims of entitlement to service connection under this theory of entitlement are meritless and must also be denied. 


RATINGS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.)  A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled   38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran appeals the denial of a rating higher than 40 percent for his compression fracture L1 and L2 with degenerative changes and biconcave deformities.  This disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  The spine rating criteria, however, were changed during the pendency of this appeal.  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Veteran's disability was rated under Diagnostic Codes 5285-5292.  

Under the former Diagnostic Code 5285, a 100 percent evaluation was assigned for
residuals of vertebral fracture with cord involvement, a bedridden state, or where
the Veteran requires long leg braces.  A 60 percent evaluation was assigned for
residuals of vertebral fracture without cord involvement, and with abnormal
mobility requiring a neck brace (jury mast).  In other cases, the disability is rated in
accordance with definite limited motion or muscle spasm, adding 10 percent for
demonstrable deformity of vertebral body.  38 C.F.R. 4.71a, Diagnostic Code 5285
(prior to September 26, 2003). 

Under the former Diagnostic Code 5292, severe limitation of motion of the lumbar
spine warranted a 40 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292
(prior to September 26, 2003).

Under the current general rating formula for diseases and injuries of the spine, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine that is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a (2013)

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habits, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

In October 2001, the Veteran claimed that his lumbar spine disability had increased in severity.  The Veteran was afforded a VA compensation examination in August 2003.  The examination disclosed that he had positive radicular symptomatology, positive stiffness and weakness in his lower back.  It radiated down his right leg and in his lower back.  During the examination, the Veteran reported he was no longer able to do activities such as dance and ride his mower.  He stated he missed six days of work over the past year secondary to back pain.  He also claimed difficulty with maintaining his hygiene in that he was unable to wash below his knees.  

Examination revealed he had forward flexion to 10 degrees and extension to 5 degrees both limited by pain.  Range of motion was repeated three times without any signs of fatigability.  Compression fracture lumbar one lumbar two with positive stenosis at lumbar two lumbar three per magnetic resonance imaging in 2001 as well as lumbar four lumbar five and lumbar five sacral one post fusion of lumbar one through lumbar three and decompression laminectomy May 2002 with positive radicular symptomatology as evidenced by previously stated electromyelogram was diagnosed.

During the November 2004 VA examination, compression fracture L1-L2 with positive stenosis at L1 to L3 noted on MRI in 2001, minimal degenerative disease per CAT scan that same year and post decompression laminectomy and fusion of L1 through L3 with positive radiculopathy as evidenced by his EMG reports as
previously stated was diagnosed.  Examination disclosed flexion was 0-40 degrees and extension 0 -5 degrees actively with pain.  There were no signs of fatigability with repeat motion.  

The March 2009 VA examination revealed flexion limited to 27 degrees and after repetitive motion to 15 degrees with evidence of pain.  Extension was to 0 degrees.  The January 2010 VA examination disclosed flexion to 25 degrees and extension to 0 degrees with evidence of painful motion.  

In the January 2013 VA examination, forward flexion of the lumbar spine was 25 degrees and extension was 0 degrees without evidence of pain.  There was no additional loss of motion with repetitive use but there was weakened movement, fatigue, incoordination, pain, instability, disturbance of locomotion and interference with sitting, standing and/or weight-bearing.  The examiner stated there have been no incapacitating episodes in the last 12 months because of this disability.  

Based on the evidence presented, the Board finds that entitlement to a rating higher than 40 percent disabling for the Veteran's lumbar spine disability is not warranted under the old or new rating criteria.  To that end, the evidence of record is devoid of a showing of unfavorable ankylosis of the entire thoracolumbar spine to warrant a higher rating under the new rating criteria for the spine.  For definitional purposes, ankylosis is a fixation of the joint.  Given the ranges of motion reported above, a rating in excess of 40 percent is not warranted.  Indeed, even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing that the Veteran's range of motion findings are commensurate with anything akin to ankylosis.  As such, the criteria for a rating higher than 40 percent under the new rating criteria have not been met.

Regarding the old rating criteria for evaluating the spine, the Board points out that an increased evaluation is not available for the appellant's disability under Diagnostic Code 5292 for limitation of motion.  This provision provides a maximum schedular rating of 40 percent and the appellant is currently rated at this disability level for this period of time.  The Board also notes that residuals of vertebral fracture without cord involvement, and with abnormal mobility requiring a neck brace (jury mast) is not shown by the record to warrant a higher rating under Diagnostic Code 5285.  

The Board has considered other provisions under the old rating criteria for rating the spine but has found none that would permit a higher rating.  Former Diagnostic Code 5286 provided a 60 percent evaluation for complete bony fixation (ankylosis) of the spine at an favorable angle and a 100 percent evaluation for complete bony fixation (ankylosis) of the spine at an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, former Diagnostic Code 5286 (2003).  The Veteran's lumbar spine disability is manifested by a limitation of motion but range of motion testing reveals, at worst, forward flexion to 10 degrees even when accounting for pain.  Such movement demonstrates that his back is not functionally ankylosed.  

The Board has considered whether the Veteran's lumbar spine disability would warrant a higher rating if rated on the basis of incapacitating episodes.  The Board has reviewed the evidence and concludes that there is no basis for assignment of a rating higher than 40 percent under the provisions of Diagnostic Code 5293, as in effect prior to September 23, 2002.  Under the former DC 5293 (in effect prior to September 23, 2002), a 60 percent rating was assigned when the evidence showed pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Prior to September 23, 2002, there was evidence of intervertebral disc syndrome but there was no evidence of symptoms compatible with sciatic neuropathy manifested by demonstrable muscle spasms and an absent ankle jerk.  While the appellant did show evidence of muscle spasm, when evaluated in May 2002 manual motor testing revealed no focal deficits throughout motion segments of his lower extremities bilaterally.  There was normal sensory exam to light touch L3 through SI and deep tendon reflexes were normal.  Dorsiflexion, plantar flexion, extensor hallucis longus, ankle eversion, knee flexors and hip extensors were all 5/5 bilaterally.  The evidence summarized above and reviewed in the record are against a finding of pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  Testing during this time revealed essentially normal findings, despite some reported complaints of pain in the hips and thigh.   Some of that was thought related to a separate hip disorder.  Therefore, a higher rating is not available under this provision.

Effective from September 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months. 

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  67 Fed. Reg. 54345 (2002). 

Effective from September 2003, the diagnostic criteria for intervertebral disc syndrome was renumbered as Diagnostic Code 5243.  The regulations remained the same in effect.  There was, however, some minor re-phrasing.  In this respect, Diagnostic Code 5243 provided the following: Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  It also deleted the old Note 2.

The Board has reviewed the evidence and also concludes that there is no basis for assignment of a rating higher than 40 percent under the new rating criteria for evaluating incapacitating episodes due to intervertebral disc syndrome.  In this regard, the Board is mindful that the March 2009, January 2010 and January 2013 VA examinations noted that there were incapacitating episodes due to intervertebral disc syndrome.  The March 2009 VA examiner noted that there were incapacitating episodes twice a week.  The January 2013 VA examiner, however, found that the Veteran did not have any incapacitating episodes over the past 12 months due to intervertebral disc syndrome.  While the record shows a diagnosis of intervertebral disc syndrome and that the Veteran has had incapacitating episodes due to intervertebral disc syndrome at times during this appeal, there is no showing that bed rest was prescribed by a physician and treated by a physician during this time frame.  The Board is mindful that during flare ups the Veteran may have been confined to his bed.  His statements, however, do not establish that the bed rest during this time was actually prescribed by a physician and treated by a physician.  The Board also notes that the statements of the VA examiners do show the Veteran required bed rest prescribed by a physician and treated by a physician.  In light of the lack of contemporaneously prepared evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for intervertebral disc syndrome, the Board finds that a higher rating based on incapacitating episodes is not warranted.  

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of pain and functional limitations.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also accepts that he has functional impairment. DeLuca.  Neither the lay nor medical evidence, however, reflects the degree of functional limitation caused by lumbar ankylosis.  Moreover, it is important to recall that under the regulation governing the evaluation of lumbar disorders, the general rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine in the absence of further, measurable functional limitations.  38 C.F.R. § 4.71a.  At best, the lay and medical evidence of record demonstrates that a 40 percent rating is warranted, but not more.  In short, the Board considered the appellant's lay opinion, but it finds that the most probative evidence consists of that prepared by a trained medical professional and such evidence demonstrates that the currently assigned rating is appropriate.

With regard to neurologic abnormalities, in a January 2013 rating decision, service connection for right and left lower extremity radiculopathy was granted effective August 29, 2003.  As separate evaluations have been granted for radiculopathy of the left and right lower extremities and no other neurological problems have been identified and/or diagnosed as being associated with the lumber spine, no further discussion is needed on this matter.  More that moderate incomplete paralysis has not been shown or alleged as to either side.

The Board also notes that while VA examination shows lumbar scarring, no scar was found to be painful and/or unstable or greater than 39 square centimeters.  The evidence above does not show that the scars are of the size and/or severity to warrant a compensable rating.  Diagnostic Code 7801, 38 C.F.R. § 4.118.

As to whether this case should be referred for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the scheduler rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  If the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 
 
The Veteran reports his lumbar disability causes functional difficulties.  The Board notes, however, that the manifestations of his disability to include pain and other functional limitations on appeal are clearly contemplated by the scheduler criteria.  The Veteran has not described any additional, unusual symptomatology for the disability on appeal that is not already contemplated by the scheduler rating criteria.  For instance, for the lumbar spine, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in considering his current rating.  There is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the scheduler criteria.  Therefore, referral of the case for extra-scheduler consideration is not in order.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


EFFECTIVE DATE

The Veteran appeals the denial of an effective date earlier than August 29, 2003 for the grant of service connection of radiculopathy, right and left lower extremity (also claimed as nerve damage in the legs) as secondary to the service connected disability of residuals of fracture, compression, LI and L2 with degenerative changes and biconcave deformities.  The effective date selected is the date of the examination which first demonstrated clinically that there was such impairment.  Further, it was not until the change in criteria in September 2002 that a separate rating could be assigned.  Prior to that, the neurological ratings were considered in the 60 percent rating for disc syndrome.  As discussed above, prior to the change in regulations, findings of ratable neurological impairment were not demonstrated.  Those findings were first evidenced in the August 2003 examination.
 
Section 5110(a) of title 38, United States Code, governs the assignment of an effective date for an award of benefits: The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation similarly states that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

Here, the evidence shows that on October 15, 2001 the Veteran filed a claim for an increased rating for his back disability.  In a January 2013 rating decision, service connection for radiculopathy of the left and right lower extremities was granted.  A 20 percent disability rating was assigned, effective August 29, 2003.  There is no basis for an effective date earlier than August 29, 2003 under the facts or the law.

As noted prior to September 2002 a separate rating was not complicated by the rating code.  During this time prior to August 2003, there were some recorded complaints, but physical findings were essentially normal.  Reflexes were not shown to be diminished, sensory changes were not clinically established, and there were no other clinical indicia of ratable neurological changes.  As such, an earlier effective date is not warranted.


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure is denied.  

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II is denied.  

Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II is denied.  

Entitlement to a rating higher than 40 percent for the service connected residuals of compression fracture L1 and L2 with degenerative changes and biconcave deformities is denied.  

An effective date earlier than August 29, 2003, for the assignment of a separate rating for radiculopathy of the right lower extremity is denied.

An effective date earlier than August 29, 2003, for the assignment of a separate rating for radiculopathy of the left lower extremity is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


